WilsoN, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between tbe attorneys for the parties hereto, that the price at the time of exportation at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Peru in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was as set forth in Schedule “A”, hereto attached and made a part hereof.
IT IS FURTHER STIPULATED AND AGREED that on or about the date of exportation such or similar merchandise was not freely offered for sale in the principal markets of Peru for home consumption.
IT IS FURTHER STIPULATED AND AGREED that the appeals for re-appraisement enumerated in Schedule “A” be submitted upon this stipulation.
Upon the agreed facts of record, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise herein involved and that said value is represented by the amount set forth in each case in schedule “A,” attached to and made a part of the stipulation of submission herein.
Judgment will be entered accordingly.